Name: Decision of the EEA Joint Committee No 22/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  defence;  demography and population
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(07)Decision of the EEA Joint Committee No 22/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 148 , 22/06/2000 P. 0047 - 0047Decision of the EEA Joint CommitteeNo 22/1999of 26 February 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision No 54/98 of the EEA Joint Committee of 3 June 1998(1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the Community action programme "European voluntary service for young people" (Decision No 1686/98/EC of the European Parliament and of the Council(2));Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 August 1998,HAS DECIDED AS FOLLOWS:Article 1Article 4 of Protocol 31 to the Agreement shall be amended as follows:1. the following new paragraph shall be inserted after paragraph 2a:"2b. The EFTA States shall, as from 1 August 1998, participate in the following Community programme:398 D 1686: Decision No 1686/98/EC of the European Parliament and of the Council of 20 July 1998 establishing the Community action programme 'European voluntary service for young people' (OJ L 214, 31.7.1998, p. 1).";2. paragraph 3 shall be replaced by the following:"3. The EFTA States shall contribute financially in accordance with Article 82(1)(a) to the programmes and actions referred to in paragraphs 1, 2, 2a and 2b."Article 2This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 August 1998.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 30, 4.2.1999, p. 57.(2) OJ L 214, 31.7.1998, p. 1.